Title: Tobias Lear to Samuel Hanson, [21 April 1792]
From: Lear, Tobias
To: Hanson, Samuel


[Philadelphia April 21st: 1792]
Sir
I am directed by the President [of the U. S.] to acknowlege the receipt of your letter of the 10th of March and to give you the following answer.
The law appears to contemplate the surveyor where there is one at a Port, as the person who is ordinarily to perform the service of measuring Vessels, and it may be inferred that the exercise of the power given to the Collector to appoint persons for the purpose is intended to be auxiliary and occasional only.

Under this view of the matter and as the power of appointment is expressly vested in the Collector, there does not appear to be propriety in a special interposition to produce the arrangement you desire, contrary to his judgment of what the public service requires.
[With esteem & consideration   I have the honor to be Sir   Yr Most Obed ser
Tobias Lear. S. P. U. S.
Samuel Hanson of Samls Esqr]
